Citation Nr: 0911670	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-21 761	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to diabetes.  

2.  Entitlement to an increased rating for tinea cruris, 
tinea corporis and tinea versicolor, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida (hereinafter 
RO).  

In December 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issue of entitlement to service connection for erectile 
dysfunction addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Upon recent VA examination in 2008, there were no rashes 
or disfiguring scars and 0 percent of entire body surface was 
said to be affected by the service connected skin condition; 
an earlier VA examination in 2004 indicates 4 percent of the 
total body surface was affected.

2.  The service connected skin disorder does not require 
systemic therapy such as doses of corticosteroids or other 
immunosuppressive drugs, nor does it involve scarring that is 
deep or causes limitation of motion. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
cruris, tinea corporis and tinea versicolor are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7806, 7813 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in July 2008 addressing the 
specific requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO advised the claimant of the 
information necessary to substantiate the claim for an 
increased rating at issue.  He was also informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding effective dates by letter dated in December 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the December 2006 and July 2008 letters were not 
sent until after the initial adjudication of the claim, they 
were followed by readjudication and the issuance of 
supplemental statement of the case in July 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claim for an increased 
rating for his skin disorder, and the RO has not committed 
any notification error that has affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds that 
there was no prejudicial error; notification errors did not 
affect the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment  records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records and the Veteran's own 
statements and testimony he presented.  He was also afforded 
a VA Compensation and Pension examination in March 2008 that 
contains sufficient clinical findings to determine the proper 
rating to be assigned for the service-connected skin 
disorder. 

The Board has considered the Veteran's assertion in sworn 
testimony to the undersigned that his service-connected skin 
disorder was quiescent at the time of the March 2008 
examination, and that he should thus be afforded such a VA 
examination when this condition is active.  The Veteran is 
free in this regard to document the skin condition during 
asserted "active" periods, to include perhaps by a visit to 
a clinic or photographs; however, as VA Compensation and 
Pension Examinations necessary require some advance 
scheduling, the Board finds it appropriate to proceed on the 
basis of the clinical evidence that is of record.  

In short, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
with respect to the claim for an increased rating for the 
service connected skin disorder without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the Veteran himself indicated in a July 2008 
"Vazquez-Flores Notice Response" that he had no additional 
evidence to submit. Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated below.   
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
A 10 percent rating for eczema or dermatitis requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating for eczema or 
dermatitis requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806.  Optionally and depending upon 
the predominant disability, ratings for eczema or dermatitis 
can be assigned on the basis of disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805).  38 C.F.R. § 4.118, DC 7806. 

The criteria provide for a 10 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.).  DC 7801.  Such scarring 
involving 12 square inches (77 sq. cm.) warrants a 20 percent 
rating.  

A 10 percent rating is warranted for scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion that involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  DC 7802.  This is the only 
assignable rating under DC 7802. 

The criteria under DC 7803 provide for a 10 percent rating 
for superficial scars that are unstable and superficial scars 
that are painful on examination warrant a 10 percent rating 
under the criteria codified at Diagnostic Code 7804.  The 
highest assignable rating under DCs 7803 and DC 7804 is 10 
percent.  Scars may also be rated on the basis of the 
limitation of function of the part affected under DC 7805.  

Disability due to dermatophytosis (tinea) under the criteria 
codified at DC 7813 is evaluated on the basis of 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806) depending upon the predominant disability. 

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for tinea cruris, tinea 
corporis and tinea versicolor was granted by an April 1985 
rating decision.  A 10 percent rating was assigned by analogy 
to DC 7806.  This 10 percent rating has been continued until 
the present time, although it is currently rated under 7813-
7806.  

Pertinent evidence for consideration includes a private 
medical prescription dated in November 2004 for Lotrisone for 
a fungal infection.  At a VA examination in that month, the 
Veteran sated that his service connected skin condition had 
been bothering him over the years, particularly in the groin 
area.  He indicated that he had been using Lotrimin cream 
three times a day for the last year.  The Veteran indicated 
that the effectiveness of this medication had been 
diminishing, and that the rash is "very" itchy and painful.  
He said sometimes the groin lesions bleed which make it 
difficult to walk.  This was the only functional impairment 
described as resulting from this condition.  Upon examination 
of the skin at that time, no skin lesions were noted in the 
neck or face and no skin lesions were noted in exposed areas 
of this region.  Approximately 10 percent of the Veteran's 
upper back had eczematous scaly lesions that were said to 
affect about 2 percent of the entire body area.  Similar 
erythematous scaly rashes were observed in the groin region 
with some bleeding.  Slightly erythematous scaly lesions 
affected 10 percent of the lower leg or 4 percent of total 
body area.  No active skin rashes were observed in exposed 
areas of this region.  The diagnosis was "[t]inea cruris and 
tinea corporis and tinea versicolor affecting about 4% of the 
total body area.  No functional impairment from this 
condition."   

At a March 2008 VA examination, the Veteran complained about 
intermittent dermatitis since service, predominantly 
affecting the groin and sometimes involving the face and 
neck.  It was indicated that a dermatologic consult earlier 
in that month revealed no rashes as the Veteran was not 
symptomatic at that time.  The Veteran indicated that he used 
Lotrisone and hydrocortisone creams two to three times a year 
for four to five days on such occasions  The physical 
examination of the skin at that time revealed no visible rash 
and it was indicated that 0 percent of the exposed areas and 
0 percent of the entire body were affected.  There were no 
disfiguring scars.  

Applying the pertinent legal criteria to the clinical 
evidence set forth above, this evidence does not show that 
the Veteran's service connected skin disability affects 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas of the body, or that it requires systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  As 
such, a 30 percent rating cannot be assigned under the 
specific criteria listed at DC 7806.  Reviewing other 
potentially applicable criteria for the particular skin 
disability demonstrated in the instant case that would 
provide for a rating in excess of 10 percent, there is no 
evidence that the skin disorder in question involves scarring 
that is deep or causes limited motion.  As such, a 30 percent 
rating cannot be assigned under Diagnostic Code 7801.  The 
most recent clinical evidence of record also does not 
otherwise reveal any objective evidence of limitation of 
functioning of any part affected by the service connected 
skin disability in question so as to warrant increased 
compensation pursuant to Diagnostic Code 7805. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
any, much less frequent hospitalizations due to his service 
connected skin disorder, and his service-connected residuals 
have not shown functional limitation beyond that contemplated 
by the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
The Veteran asserts a much more debilitating condition due to 
his skin condition, particularly when it is "active," than 
was demonstrated by the evidence cited above, and the Board 
fully respects the Veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim for an increased rating for his 
service connected skin disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 
ORDER

Entitlement to a rating in excess of 10 percent for tinea 
cruris, tinea corporis and tinea versicolor is denied. 

REMAND

At the December 2008 hearing before the undersigned, it was 
requested that the Veteran be provided with a medical opinion 
that includes a discussion as to whether the Veteran's 
erectile dysfunction, if not caused by diabetes, is 
nonetheless aggravated thereby.  The July 2008 VA opinion 
addressing the relationship between diabetes and erectile 
dysfunction does not include a discussion of aggravation.  As 
such, and in light of the contentions submitted by and on 
behalf of the Veteran in this regard, the Board concludes 
that a VA examination that includes an opinion as whether 
diabetes aggravates the Veteran's erectile dysfunction is 
necessary in this case in order to comply with the duty to 
assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an 
examination to determine the complete 
etiology of any erectile dysfunction 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
medical evidence of record, the 
examiner must state whether there is a 
50 percent probability or greater that 
any currently diagnosed erectile 
dysfunction  is etiologically related 
to the Veteran's service-connected 
diabetes, to include by way of 
aggravation.  To the extent that it is 
concluded that the Veteran's erectile 
dysfunction is the result of medication 
for hypertension, the examiner should 
state the nature of the etiologic 
relationship, if any, between the 
Veteran's service-connected diabetes 
and hypertension.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for service 
connection for erectile dysfunction 
secondary to diabetes must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


